Exhibit 10.1

 

MUTUAL RELEASE AGREEMENT

 

This Mutual Release Agreement (this “Agreement”), dated as of June 11, 2017, is
made by and between Cypress Semiconductor Corporation, a Delaware corporation
(“Cypress”) and H. Raymond Bingham (“Bingham”).

 

WHEREAS, Bingham was employed by Cypress as its Executive Chairman and served as
a member of the Board of Directors (the “Board”);

 

WHEREAS, on June 11, 2017, Bingham submitted a letter to the Board resigning as
a member of the Board and as Executive Chairman, effective immediately, and
notifying the Board that he was declining to stand for re-election at the
Cypress 2017 Annual Meeting of Stockholders (the “2017 Annual Meeting”);

 

WHEREAS, on January 19, 2017, T.J. Rodgers (“Rodgers”) sent a demand (the
“Section 220 Demand”) to Cypress for books and records pursuant to Section 220
of the Delaware General Corporation Law (the “DGCL”);

 

WHEREAS, on January 30, 2017, Rodgers filed a complaint in the Court of Chancery
of the State of Delaware (the “Court of Chancery”) against Cypress for
inspection of the books and records of Cypress (the “Section 220 Action”);

 

WHEREAS, on April 21, 2017, the Court of Chancery issued an order permitting
Rodgers to inspect certain books and records of Cypress (the “Section 220
Order”) in connection with the Section 220 Action;

 

WHEREAS, on April 24, 2017, Rodgers filed a complaint in Court of Chancery
against Bingham and the other members of the Board seeking to enjoin the 2017
Annual Meeting (the “Injunctive Action,” and collectively with the Section 220
Demand and the Section 220 Action, the “Delaware Actions”); and

 

WHEREAS, each of the parties desire to resolve, fully and finally, all
outstanding matters between them relating to the Delaware Actions, and certain
other matters pertaining to Bingham’s service as Executive Chairman and a member
of the Board.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
hereinafter, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:

 

Section 1.                                 Mutual Releases.

 

(a)                                 Each of Cypress, its subsidiaries,
affiliates under its control, predecessors, successors and assigns, and the
current and former directors, officers, employees, agents, attorneys and
representatives of each of them (collectively, the “Cypress Parties”), hereby
releases Bingham and forever discharges Bingham from all liability relating in
any way to any and all Claims (defined below):  (i) asserted in or that could
have been asserted in the Delaware Actions, to the extent such Claims arise out
of facts disclosed in connection with the Delaware

 

--------------------------------------------------------------------------------


 

Actions, and (ii) arising from Bingham’s actions, within the course and scope of
his service to Cypress as Executive Chairman or member of the Board, which are
known as of the time of the execution of this Agreement to the Board or the
Chief Executive Officer of Cypress, other than Claims relating to fraud (with
respect to both subparts (i) and (ii) in this subparagraph), which the Cypress
Parties ever had, now have or hereafter can, shall or may have, for, upon or by
reason of any matter, cause or thing whatsoever from the beginning of the world
to the date of this Agreement; provided, however, that the releases set forth in
this Section 1 shall not affect the Parties’ obligations set forth in this
Agreement and shall not affect the rights of Bingham to advancement or
indemnification under any preexisting obligation, bylaw, agreement, or statute.

 

(b)                                 Bingham hereby releases the Cypress Parties
and forever discharges the Cypress Parties from all liability relating in any
way to any and all Claims:  (i) asserted in or that could have been asserted in
the Delaware Actions, to the extent such Claims arise out of facts disclosed in
connection with the Delaware Actions, and (ii) arising from any Cypress Party’s
actions, which are known to Bingham as of the time of the execution of this
Agreement, other than Claims relating to fraud (with respect to both subparts
(i) and (ii) in this subparagraph), which Bingham ever had, now has or hereafter
can, shall or may have, for, upon or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date of this Agreement;
provided, however, that the releases set forth in this Section 1 shall not
affect the Parties’ obligations set forth in this Agreement and shall not affect
the rights of the Cypress Parties to advancement or indemnification under any
preexisting obligation, bylaw, agreement, or statute.

 

(c)                                  “Claim” shall mean any actual or potential
claim, counterclaim, action, cause of action in law or in equity, suit, lien,
liability, debt, sum of money, demand, obligation, accounting, damage, punitive
damages, loss, cost or expense, and attorneys’ fees of any nature whatsoever,
contingent or non-contingent, whether arising under state, federal or other law,
or based on common law, statutory law, regulations or otherwise.

 

Section 2.                                 Acknowledgments.

 

(a)                                 Cypress hereby acknowledges and agrees that
the indemnification and exculpation provisions of Article X of the Cypress
Second Amended Certificate of Incorporation, dated as of June 12, 2000, as
amended, and Article VI of the Cypress Amended and Restated Bylaws, effective as
of March 23, 2017, shall continue to apply to the released Claims in Section 1;
and that Bingham is entitled to advancement and indemnification in connection
with the Delaware Actions pursuant to Article X of the Cypress Second Amended
Certificate of Incorporation, dated as of June 12, 2000, as amended, and
Article VI of the Cypress Amended and Restated Bylaws, effective as of March 23,
2017, to the fullest extent permitted by law.

 

(b)                                 Bingham hereby acknowledges and agrees that
the vesting of all Company equity awards previously granted to him will cease as
of the date of this Agreement and that there will be no acceleration of any such
equity awards in connection with his separation from the Company.  Subject to
the terms and conditions of such options, Cypress hereby acknowledges that
Bingham shall be permitted to exercise any vested options within three months
from the date of this Agreement, after which time any unexercised options shall
be cancelled for no consideration.

 

2

--------------------------------------------------------------------------------


 

Section 3.                                 Cooperation in the Case of
Litigation.  Bingham hereby agrees that if and when requested to do so by
Cypress, he will make himself reasonably available to, and will cooperate in all
reasonable respects with, Cypress, its officers and directors, and their
respective counsel in connection with any litigation, proceeding, or
investigation relating to Cypress; it being understood that such cooperation
shall take into account and accommodate Bingham’s then applicable business and
professional commitments, and that nothing herein is intended to prevent Bingham
from providing truthful and accurate testimony in legal proceedings. Upon
written request accompanied by appropriate documentation, Cypress agrees to
reimburse Bingham for any reasonable out-of-pocket expenses incurred by Bingham
in connection with any actions taken by Bingham pursuant to this Section 3.

 

Section 4.                                 Nondisparagement.  Bingham hereby
agrees not to make any public statement or announcement that disparages Cypress
and its officers, directors, and employees in any manner likely to be harmful to
them or their business, business reputations or personal reputations, and
Cypress (through its officers and directors) agrees not to make any public
statement or announcement that disparages Bingham in any manner likely to be
harmful to him or his business, business reputation or personal reputation;
provided, that both Bingham and Cypress (and its officers and directors) may
respond accurately and fully to any request for information to the extent
required by legal process.

 

Section 5.                                 Miscellaneous.

 

(a)                                 Assignment.  Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by either
party hereto (whether by operation of law or otherwise) without the prior
written consent of the other party.  Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective successors and permitted assigns.

 

(b)                                 Amendment and Modification.  This Agreement
may be amended, modified and supplemented in any and all respects, but only by a
written instrument signed by each of the parties hereto expressly stating that
such instrument is intended to amend, modify or supplement this Agreement.

 

(c)                                  Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

(d)                                 Entire Agreement; No Third-Party
Beneficiaries.  This Agreement (i) constitutes the entire agreement between the
parties relating to the subject matter hereof and supersedes all prior oral and
written understandings, all contemporaneous oral negotiations and discussions,
and all other writings and agreements relating to the subject matter of this
Agreement and (ii) is not intended to confer any rights or remedies upon any
Person other than the parties hereto and Cypress and their respective successors
and permitted assigns.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Severability.  Any term or provision of
this Agreement that is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction.  If the
final judgment of a court of competent jurisdiction or other authority declares
that any term or provision hereof is invalid, void or unenforceable, the parties
agree that the court making such determination shall have the power to reduce
the scope, duration, area or applicability of the term or provision, to delete
specific words or phrases, or to replace any invalid, void or unenforceable term
or provision with a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision insofar as possible under applicable law.

 

(The remainder of this page is intentionally left blank.)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first set forth above.

 

 

CYPRESS SEMICONDUCTOR CORPORATION

 

 

 

 

 

By:

/s/ Pamela Tondreau

 

 

Name:

Pamela Tondreau

 

 

Title:

Chief Legal Officer

 

 

 

 

 

 H. RAYMOND BINGHAM

 

 

 

 

/s/ H. Raymond Bingham

 

[Signature Page to Mutual Agreement Agreement]

 

--------------------------------------------------------------------------------